Exhibit 10.7
ACTION OF THE
ADMINISTRATIVE COMMITTEE OF THE FARMER BROS. CO.
QUALIFIED EMPLOYEE RETIREMENT PLANS


Farmer Bros. Co. Amended and Restated Employee Stock Ownership Plan


The undersigned members of the Administrative Committee, having the authority to
act on the matter set forth below, hereby approve the following:


WHEREAS, Section 12.01 of the Farmer Bros. Co. Amended and Restated Employee
Stock Ownership Plan (the “Plan”) permits amendments to the Plan from time to
time.


WHEREAS, this Committee deems it appropriate to amend the Plan in certain
respects as set forth below.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended effective as of
January 1, 2012, as follows:


1. Section 1.11 is amended by changing the portion of the first sentence that
precedes the comma to read as follows: “Compensation” means wages as defined
under Section 3401(a) of the Code (for purposes of income tax withholding at the
source) paid to a Member while he or she is an Eligible Employee, ….”


2. Section 2.03 is amended in its entirety to read as follows: “Notwithstanding
any provision of the Plan to the contrary, a Member who transfers employment
from the Employer to an Affiliate that is not participating in the Plan shall
continue to be a Member for the Plan Year in which such transfer occurs but
shall only be eligible to receive allocations of Employer Contributions with
respect to Compensation.”


BE IT FURTHER RESOLVED, that the appropriate officers of the Company, and the
individuals who have been properly delegated authority for the administration of
the Plan, are hereby authorized to do such other things as may be necessary or
advisable to give effect to the foregoing resolution.


Dated: August 8, 2012




 /s/ Pat Quiggle
Title: Vice President of Human Resources




/s/ Hortensia Gomez
Title: Vice President, Controller




/s/ Jeffrey A. Wahba
Title: CFO




_____________________________________
Title: ________________________________




-#PageNum#-    